IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20802
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MARTHA C. RIVERA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 96-CR-97-2
                        - - - - - - - - - -
                          February 5, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Martha C. Rivera argues that the district court clearly

erred in refusing to reduce her offense level under U.S.S.G.

§ 3B1.2 based on her minor role in the offense.

     We have reviewed the record, including the presentence

report, the briefs, and the transcript of the sentencing hearing,

and find that the district court did not clearly err in refusing



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20802
                              - 2 -

to make an adjustment for Rivera’s role in the offense.     Rivera

is not entitled to the adjustment merely because she may have

been less culpable than her co-defendant in the case.     See United

States v. Morris, 46 F.3d 410, 426 (5th Cir.), cert. denied, 115

S. Ct. 2595 (1995).

     Rivera’s argument that she is entitled to a reduction under

§ 3B1.2 because she meets the criteria of § 5C1.2 is unsupported.

     AFFIRMED.